DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
July 7, 2021
February 17, 2022
Drawings
Figures 3-5 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The replacement drawings are pixelated because applicant did not use black (RGB = 000 or Hex = 000000).  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color.  Therefore, applicant must be sure to use only black and white.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Autonomous driving steering control unit 
Filter unit
MDPS basic logic unit 
Mechanical mechanism 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2020/0010111), hereinafter Tsubaki et al. in view of Tsuji et al. (US 2020/0307642) hereinafter Tsuji et al.
Regarding Claim , 
 disclose:
An apparatus for controlling a motor driven power steering (MDPS) system (),
the apparatus comprising:
an MDPS basic logic unit () configured to determine a first auxiliary command current (lrefT1) for driving an MDPS motor in a manual driving mode of a vehicle based on a column torque (Tt) applied to a steering column of the vehicle;
an autonomous driving steering control unit () configured to determine a second auxiliary command current (lrefP1) for driving the MDPS motor in an autonomous driving mode of the vehicle;
a filter unit (225, 525A, 525B) configured to filter the column torque (Tt) so that noise torque caused by a mechanical mechanism of an MDPS system mounted on the vehicle is removed (¶¶); and
to determine a driver's steering intervention based on a selectively filtered column torque (Tt') according to whether the filter unit is activated,
to determine a final auxiliary command current (I ref) by applying a weight (Gfa 1, Gft1) determined based on the selectively filtered column torque to the first and second auxiliary command currents (see Figs. 17-20 and 32–37) (¶¶), and
to control switching from the autonomous driving mode to the manual driving mode by driving the MDPS motor through the determined final auxiliary command current () (¶¶).
Tsubaki et al. fail to explicitly disclose:
a control unit configured to control whether to activate the filter unit according to whether a predefined sudden steering condition is satisfied,
However, Tsubaki et al. disclose: 
a prior art  upon which the claimed invention can be seen as an “improvement”
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶; “the control unit 15 is incorporated with a threshold value for … the steering wheel, … for … the steering wheel … when the operation amount has exceeded the threshold value, the control unit 15 causes the autonomous driving to be interrupted, and allows the driver to take over the driving. When the operation amount is equal to or less than the threshold value, the control unit 15 determines that the operation is not intended, and the performed operation is disregarded without interrupting the autonomous driving.”) in order to avoid sudden steering so that driver intention is assured, thereby enhancing safety  (¶¶. 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to avoid sudden steering so that driver intention is assured, thereby enhancing safety (¶¶ (See: MPEP 2143(I)(D)).
  are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. and Tsuji et al. as applied above, and further in view of Kim (US 2020/0130727), hereinafter Kim.
Regarding Claim , 
 disclose:
wherein the control unit determines the driver's steering intervention by using a variable reference time variably determined corresponding to the selectively filtered column torque, and determines that the driver's steering intervention has occurred when a state in which the selectively filtered column torque is equal to or greater than a preset first reference torque is maintained for the variable reference time or longer.
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to prevent vehicle accidents (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in   to prevent vehicle accidents (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the control unit determines the final auxiliary command current by complementarily applying the weight to each of the first and second auxiliary command currents, and determines the final auxiliary command current so that a proportion of the first auxiliary command current increases as the weight increases from a low value to a high value (Kim:         ¶).
Regarding Claim , 
 disclose:
wherein the control unit variably determines the weight according to a position of the selectively filtered column torque in a torque region that is equal to or greater than the first reference torque and equal to or less than a preset second reference torque, and
determines the weight as a larger value as the selectively filtered column torque increases in the torque region (Kim: ¶).
Regarding Claim , 
 disclose:
wherein the control unit cancels the autonomous driving mode and switches the autonomous driving mode to the manual driving mode only when a state in which the selectively filtered column torque corresponds to the second reference torque is maintained for a preset reference time or longer (Kim: ¶).
  is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al., Tsuji et al., and Kim as applied above, and further in view of Naik et al. (US 2019/0308661), hereinafter Naik.
Regarding Claim , 
 disclose:
wherein the filter unit filters the column torque so that the noise torque for a resonance frequency domain caused by a mechanical mechanism of the MDPS system mounted is removed.
  disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to reduce noise, vibration, and harshness (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to reduce noise, vibration, and harshness (¶¶) (See: MPEP 2143(I)(D)).
  is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al., Tsuji et al., and Naik et al. 
Regarding Claim , 
 disclose:
A method for controlling a motor driven power steering (MDPS) system (),
the method comprising:
a step in which the control unit determines a driver's steering intervention based on selectively filtered column torque (Tt') according to whether the filter unit is activated in an autonomous driving mode of the vehicle (¶¶),;
a step in which, when it is determined that the driver's steering intervention has occurred,
the control unit determines a weight (Gfa 1, Gft1) based on the selectively filtered column torque (Tt');
a step in which the control unit determines a final auxiliary command current (I ref) by applying the determined weight (Gfa 1, Gft1) to first and second auxiliary command currents  (lrefT1, lrefP1) (see Figs. 17-20 and 32–37)  (¶¶),
the first and second auxiliary command currents (lrefT1, lrefP1) being currents for driving an MDPS motor in a manual driving mode and the autonomous driving mode of the vehicle, respectively (see Figs. 17-20 and 32–37) (¶¶); and
a step in which the control unit drives the MDPS motor () through the determined final auxiliary command current, thereby controlling switching from the autonomous driving mode to the manual driving mode () (¶¶)..
Tsubaki et al. fail to explicitly disclose:
a step in which a control unit controls whether to activate a filter unit according to whether column torque applied to a steering column of a vehicle satisfies a predefined sudden steering condition,
However, Tsubaki et al. disclose: 
a prior art  upon which the claimed invention can be seen as an “improvement”
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶; “the control unit 15 is incorporated with a threshold value for … the steering wheel, … for … the steering wheel … when the operation amount has exceeded the threshold value, the control unit 15 causes the autonomous driving to be interrupted, and allows the driver to take over the driving. When the operation amount is equal to or less than the threshold value, the control unit 15 determines that the operation is not intended, and the performed operation is disregarded without interrupting the autonomous driving.”) in order to avoid sudden steering so that driver intention is assured, thereby enhancing safety  (¶¶. 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to avoid sudden steering so that driver intention is assured, thereby enhancing safety  (¶¶ (See: MPEP 2143(I)(D)).
 disclose:
the filter unit operating to filter the column torque so that noise torque caused by a mechanical mechanism of the MDPS system mounted on the vehicle is removed;
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to reduce noise, vibration, and harshness (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to reduce noise, vibration, and harshness (¶¶) (See: MPEP 2143(I)(D)).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747